Citation Nr: 9905527	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  #97-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1978 to December 
1982, and from January 1983 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for low back strain.


REMAND

The veteran contends that his low back disorder is more 
disabling than the current rating indicates.  His claim for 
an increased rating is well grounded, meaning plausible, and 
the file indicates there is a further VA duty to assist him 
in developing the claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.103, 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

On VA examination in July 1997, the veteran reported frequent 
low back pain and indicated that he took over the counter 
medication to relieve the pain.  Physical examination 
revealed a side-to-side gait, stiffness in the back while 
getting up and sitting down, and tightness of the paraspinal 
muscles bilaterally.  Range of lumbar motion testing was 
reported, with stiffness in the back on range of motion.  
Deep tendon reflexes were noted to be equal and active.  Low 
back strain was diagnosed.  The examiner noted that the 
veteran's symptoms, which in the past have included some 
radiation down both legs to the feet, suggested disk disease 
or other pathology.  X-rays of the lumbosacral spine revealed 
no abnormalities.

The veteran testified at a hearing before a traveling Member 
of the Board in November 1998.  He reported that he took 
medication prescribed by the VA, and indicated that he had 
been treated at the Cincinnati VA Medical Center (VAMC) three 
months prior to the hearing due to increased pain in his 
lower back and his legs.  The veteran reported he had 
recently seen a private doctor for unrelated problems, 
although the doctor wanted to see his VA records and might 
provide treatment for his low back condition in the future.  

The Board notes that records of the recent VA treatment 
mentioned by the veteran, subsequent to the July 1997 VA 
examination, are not in the claims folder.  Since they are 
constructively of record, they must be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Any other recent treatment records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  Given the contents of the last VA examination, and 
the veteran's allegations of a worsened low back condition 
due to pain, it is also the judgment of the Board that 
another VA examination is warranted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Caffrey v. Brown, 6 Vet.App. 377 (1994).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete 
treatment records from the Cincinnati 
VAMC, concerning the veteran's low back 
disability, dated since July 1997.  The 
RO should also obtain from the veteran 
the names and addresses of any additional 
medical care providers (VA and private) 
who may have treated him for his low back 
disability since the hearing in November 
1998.  The RO should obtain copies of all 
pertinent records from the identified 
treatment sources and associate them with 
the claims folder.

2.  The RO should then have the veteran 
undergo a VA orthopedic examination to 
determine the current severity of his 
service-connected low back strain.  The 
claims file should be provided to and 
reviewed by the examiner.  Any indicated 
studies should be done.  The examination 
should fully set forth all current 
findings, including range of motion in 
degrees, objective evidence of pain on 
motion, any muscle spasm, etc.  The 
doctor should also assess the degree of 
any additional limitation of motion or 
other functional impairment due to pain 
on use or during flare-ups.  DeLuca, 
supra.  The doctor should note whether 
there is additional low back pathology 
such as disc disease or arthritis, and 
the doctor should indicate whether such 
is related to the service-connection low 
back strain. 

3.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


